Citation Nr: 1004586	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-39 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for a bilateral hip 
disorder.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 
1970.  In addition, he served in the Army National Guard in 
April 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in August 2009, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The Board notes that in a September 2009 rating decision, 
service connection for atrophy of the left testis was 
granted.  This represents a complete grant in regard to that 
issue.  


FINDINGS OF FACT

1.  The competent and probative evidence does not establish 
that a chronic right knee disability was manifest in 
service, arthritis was not shown during service or within 
the initial post-service year, and a chronic right 
disability is not attributable to service; the competent and 
probative evidence does not establish that any degree of 
disability of the right knee is attributable to service-
connected disability.  

2.  The competent and probative evidence does not establish 
that a chronic left knee disability was manifest in service, 
arthritis was not shown during service or within the initial 
post-service year, and a chronic left knee disability is not 
attributable to service; the competent and probative 
evidence does not establish that any degree of disability of 
the left knee is attributable to service-connected 
disability.  

3.  The competent and probative evidence does not establish 
that a chronic low back disability was manifest in service, 
arthritis was not shown during service or within the initial 
post-service year, and a chronic low back disability is not 
attributable to service; the competent and probative 
evidence does not establish that any degree of disability of 
the low back is attributable to service-connected 
disability.  

4.  The competent and probative evidence does not establish 
that a chronic disability of the bilateral hips was manifest 
in service, arthritis was not shown during service or within 
the initial post-service year, and a chronic disability of 
the bilateral hips is not attributable to service; the 
competent and probative evidence does not establish any that 
any degree of disability of the bilateral hips is 
attributable to service-connected disability.  


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred or 
aggravated in active service, is not related to service 
connected disability, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).  

2.  A chronic left knee disability was not incurred or 
aggravated in active service, is not related to service 
connected disability, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).  

3.  A chronic low back disability was not incurred or 
aggravated in active service, is not related to service 
connected disability, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).  

4.  A chronic disability of the bilateral hips was not 
incurred or aggravated in active service, is not related to 
service connected disability, and arthritis may not be 
presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that 
pertains to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The May 2005, October 2005, and January 2007 
letters told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has 
been rebutted by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; 
and (2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment 
records, VA medical treatment records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded a 
VA examination in September 2009.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in January 2007.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service 
connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2009).  
Service connection may also be granted for arthritis when it 
is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2009).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2009).

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 
(2003) (detailing legislative history relating to 
presumption of soundness and the possibility that the 
omission of the relevant language from 38 C.F.R. § 3.304(b) 
was unintentional and that 38 C.F.R. § 3.304(b) should be 
construed as consistent with the VA's pre-February 1961 
regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2009).

Moreover, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe 
v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  However, the increase need not 
be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2009).  This includes an increase in disability.  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been substantial 
compliance with the Board's August 2009 remand.  The Veteran 
was afforded a VA examination and the claims were 
readjudicated.  The evidence is adequate for the Board to 
proceed to a determination.  

The Veteran asserts that disorders of the right knee, left 
knee, low back, and bilateral hips are related to service or 
his service-connected right tibiotalar arthritis.  Having 
reviewed the record, the Board finds that service connection 
is not warranted under any theory of entitlement.  

The Board notes that while the Veteran reported a history of 
combat service on VA posttraumatic stress disorder 
examination in December 2008, a June 2009 rating decision 
reflects the AOJ's determination that the Veteran did not 
engage in combat with the enemy via notation of combat code 
"1."  Regardless, there has been no assertion of combat in 
regard to the claims addressed herein.  Thus, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2009) are not 
for application in this determination.  

The Board notes that, generally, veterans are presumed to 
have entered service in sound condition as to their health.  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulations provide expressly 
that the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).  The Board 
notes that while a history of a trick knee since high school 
was noted on VA examination in August 1970, neither a knee 
disability, nor any other relevant disability was reported 
on the service entrance examination report.  Rather, the 
January 1965 service entrance examination report shows that 
the lower extremities and musculoskeletal system were 
normal.  In light of these findings, and having reviewed the 
record, the Board concludes that there is no clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness at service entrance.  Thus, the theory of 
aggravation will not be further addressed.  

The Board notes that there is both positive and negative 
evidence in this case.  When faced with conflicting medical 
opinions, the Board must weigh the credibility and probative 
value of the each opinion, and in so doing, the Board may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to the evidence, the Board 
also considers factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  

In regard to the December 2007 private opinion attributing 
the Veteran's disc degeneration at multiple levels of the 
spine resulting in fusions of the spine from T5 to the 
sacrum to an in-service repelling incident, the Board finds 
the opinion to be of diminished probative value, if any.  
The Board recognizes that the private examiner's opinion 
cannot be rejected solely because it is based upon a history 
supplied by the claimant.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005).  Moreover, the Court has held 
that a claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a strict 
requirement for private medical opinions, and that a private 
medical opinion may not be discounted solely because the 
opining clinician did not describe review of the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
The critical question is whether the medical opinion is 
credible in light of all the evidence.  In fact, the Board 
may reject a medical opinion that is based on facts provided 
by the Veteran which have been found to be inaccurate or 
because other facts present in the record contradict the 
facts provided by the Veteran which formed the basis for the 
opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).  The Board notes 
that the private opinion does not adequately address the 
relevant findings at service entrance, during service, at 
separation or thereafter.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Against this background is the September 2009 VA opinion.  
In noting no in-service complaints, treatment or diagnosis 
in regard to the knees, low back, or hips, the examiner 
concluded that it was unlikely that any arthritis in the 
knees, low back or hips was manifest during service or 
within the initial post service year.  Rather, mild 
degenerative changes of the medial compartment of the knee 
were noted to be a likely finding in an individual of the 
Veteran's age with a history of any activity.  In addition, 
the examiner stated that there was no support for a finding 
of the development of any hip or knee changes, or a low back 
disorder, related to tibiotalar or subtalar arthritis.  The 
examiner specifically concluded that it was less than likely 
that any disorder of the Veteran's knees, low back, or hips, 
to include arthritis, was related to or chronically worsened 
by service-connected right tibiotalar arthritis.  

In support of the September 2009 VA opinion is the June 1970 
separation examination report showing that the lower 
extremities and spine and musculoskeletal system were 
normal.  In addition, an August 1970 VA examination report 
notes that while the Veteran conveyed a history of right 
knee swelling on two or three occasions during service with 
jungle training and/or paratrooper training, and that he had 
had to pull out of paratrooper training because of his right 
knee, the August 1970 report of examination shows that the 
knees were normal, other than slightly more mobility with 
forced movement of the left knee compared to the right knee.  
The Board notes that a June 1969 Airborne examination report 
shows that the lower extremities and spine and 
musculoskeletal system were normal, and while it was 
determined that he as not qualified for Airborne duty, the 
summary of defects notes a metallic pin in the right 
clavicle in association with a fracture, and the other two 
notations pertain to vision.  His lower extremities were 
assigned a profile of "1."  

The Board notes, and as reflected in the December 2006 
rating decision in which service connection was established 
for right tibiotalar arthritis due to an injury sustained in 
a repelling incident, the injury was sustained in 1974 while 
the Veteran was on inactive duty for training (INACDUTRA) in 
1974.  The contemporaneous records in that regard reflect 
additional complaints and/or diagnoses pertaining to left 
elbow arthritis, an atrophic left testicle, reflux 
esophagitis, and tinea pedis; however, the records are 
silent as to complaints pertaining to the right knee, left 
knee, low back, or bilateral hips.  The Board notes that 
service connection for a left elbow disorder and atrophy of 
the left testis has been granted.  In addition, in a 
statement of the Assistant Instructor of repelling, it was 
noted that after injuring his ankle, the Veteran had a hold 
of the rope in front of him with both hands and proceeded 
down the cliff hand over hand.  Further, the Veteran 
contemporaneously stated that he had difficulty descending 
the last 3/4 of the way down, and that when he reached the 
bottom, he informed individuals that he had fractured his 
ankle.  

In addition, while the December 2008 VA joints examination 
report notes a history of a repelling incident in the 1970s 
in which the Veteran fell approximately 60 feet, landing on 
his legs and low back, the examiner noted that the Veteran 
was not the best of historians, unsure of whether both knees 
had been inured, and denied injuries to the hips.  The Board 
notes that while an August 2006 VA record reflects 
degenerative joint disease in multiple sites, the impression 
of x-ray examination of the hips in December 2008 was 
bilateral hips without degenerative change, and post-
operative change was noted on x-ray examination of the lower 
lumbar spine.  In addition, VA records, dated in August 
2005, note that the Veteran was status post transforaminal 
lumbar interbody fusion at L3-4 and extension of fusion to 
S1 in March 2005, with assessments to include 
pseudoarthrosis and muscle spasm.  The impression of x-ray 
examination the knees was normal right knee, and 
degenerative joint disease of the left knee medial 
compartment was noted.  

The December 2008 VA examiner concluded that it was less 
than likely that a right knee disorder was related to 
service, the September 2006 VA examiner stated that it was 
less than likely that a low back disorder was related to the 
service-connected right tibiotalar arthritis, and as noted, 
the September 2009 VA examiner stated that it was unlikely 
that claimed disorders on appeal were related to service or 
service-connected disability.  

In this case, the initial documented evidence of 
complaints/disorders of the right knee, left knee, low back, 
and bilateral hips is many years after service, and the 
December 2008 VA examiner stated that if the Veteran had had 
a significant injury to the right knee many years earlier, 
some degenerative change would be expected, noting that x-
ray examination of the right knee was normal.  In addition, 
while degenerative changes in the left knee were noted in 
December 2008, a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis and weighs against the claims in this case.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  In addition, the Veteran's current report, 
as well as notations of a history of any of the claimed 
disorders on appeal during service, to include in 
association with parachuting, and/or of arthritis during 
service or within one year after separation, is inconsistent 
with the contemporaneous evidence, to include the normal 
findings at separation, during the initial post-service 
year, and in INACDUTRA records.  

The Board notes that a determination as to whether 
disability is related to service requires competent 
evidence.  The Veteran is competent to report his symptoms 
and treatment.  As a layman, however, his opinion alone is 
not sufficient upon which to base a determination as to a 
relationship between service and current disability.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Davidson reaffirms the holdings 
in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject 
such evidence on the basis that such evidence can never 
establish a medical diagnosis or nexus.  This does not mean, 
however, that lay evidence is necessarily always sufficient 
to identify a medical diagnosis, but rather only that it is 
sufficient in those cases where the lay person is competent 
and does not otherwise require specialized medical training 
and expertise to do so, i.e., the Board must determine 
whether the claimed disability is a type of disability for 
which a lay person is competent to provide etiology or nexus 
evidence.  The Court has specifically indicated that lay 
evidence may establish the existence of a current disorder 
capable of lay observation, to specifically include varicose 
veins, tinnitus, and flat feet.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 
374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  

In this case, the Board has accorded more probative value to 
the competent and probative September 2009 VA opinion.  The 
examiner reviewed the claims file and provided a rationale 
for the opinion based on accurate findings and reliable 
principles and the opinion is consistent with the 
contemporaneous records and supported by not only the 
service records, but also VA records.  

In sum, the competent and probative evidence does not 
establish that a disorder of the right knee, left knee, low 
back, or bilateral hips was manifest during service, 
arthritis of the right knee, left knee, low back, or 
bilateral hips was not shown during service or within the 
initial post-service year, and the competent and probative 
evidence does not establish a relationship between any of 
the claimed disorder and service or service-connected right 
tibiotalar arthritis.  

The preponderance of the evidence is against the claims of 
entitlement to service connection for a disorder of the 
right knee, left knee, low back, and bilateral hips, to 
include arthritis.  Consequently, the benefits sought on 
appeal are denied.  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for a bilateral hip disorder is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


